Citation Nr: 0307896	
Decision Date: 04/24/03    Archive Date: 04/30/03

DOCKET NO.  99-25 110	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
gynecological disability.

(The issue of entitlement to service connection for a 
gynecological disability will be the subject of a later 
decision.)


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Barone, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1974 to 
July 1984.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The veteran offered testimony  at a hearing at the RO before 
the undersigned Veterans Law Judge in January 2003.  A 
transcript of her hearing has been associated with the claims 
folder.

The Board is undertaking additional development on the issue 
of entitlement to service connection for a gynecological 
disability pursuant to 38 C.F.R. § 19.9(a)(2) (2002).  When 
the additional development is completed, the Board will 
provide notice of the development as required by 38 C.F.R. § 
20.903 (2002).  After giving the notice and reviewing any 
response to the notice, the Board will prepare a separate 
decision addressing this issue.


FINDINGS OF FACT

1.  In a rating decision of April 1996, the RO determined 
that the veteran's claim of entitlement to service connection 
for vaginal problems and vaginitis was not well grounded; the 
veteran pursued an appeal of that decision, but in November 
1997 she withdrew the appeal.

2.  The evidence received since the April 1996 decision 
includes evidence which is not cumulative or redundant of the 
evidence previously of record and is so significant by itself 
or in the context of the evidence previously of record that 
it must be considered in order to fairly decide the merits of 
the claim.


CONCLUSION OF LAW

New and material evidence has been presented to reopen the 
claim of entitlement to service connection for gynecological 
disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran's service medical records indicate that she 
received treatment for vaginitis and vaginal infections from 
1976 to 1979.  A March 1979 treatment record shows an 
assessment of low-grade endometriosis, but no further testing 
was performed to confirm a diagnosis.  In September 1983 the 
veteran was assessed with monoliasis.  The report of the 
veteran's February 1984 separation examination indicates that 
the veteran had experienced frequent vaginal infections from 
1976 to 1979.

The veteran submitted her claim of entitlement to service 
connection in October 1995.  The RO subsequently obtained 
records of a laparoscopy performed in September 1994.  The 
postoperative diagnosis was minimal endometriosis and pelvic 
adhesions.  The RO also obtained records of the veteran's 
July 1995 hysterectomy.  The operative report indicates that 
the veteran complained of severe, incapacitating 
dysmennorrhea and pelvic pain.  The RO denied the veteran's 
claim in April 1996, indicating that the service medical 
records did not support a finding of chronic disability in 
service.  The RO therefore determined that the veteran's 
claim was not well grounded.

Medical records received following the denial of the 
veteran's claim include an April 1985 private treatment note 
indicating that the veteran suffered from a vaginal 
infection.  

In February 1986 the veteran complained of frequency and 
burning with urination.  The veteran also complained of a low 
backache.  A urinary tract infection was diagnosed.  An 
August 1988 pelvic sonogram disclosed slight fullness to the 
left adnexa, possibly due to an inflammatory process.   

In an undated letter, the veteran's husband indicated that he 
met the veteran in January 1985.  He noted that his wife had 
experienced continuous problems in the 11 years that he had 
known her.  

A May 1995 treatment record from Dr. John O'Connor reflects 
the veteran's complaints of a rash on her vagina and rectum.  
The veteran's groin had a red rash and was inflamed.  The 
veteran was noted to present with a recurring fungal 
infection in August 1995.

Private medical records indicate that in February 1986 the 
veteran complained of frequency and burning with urination.  
The veteran also complained of a low backache.  A urinary 
tract infection was diagnosed.  

Records from the veteran's private physician show that she 
was treated for a yeast infection in May 1999.  She continued 
to complain of itching and burning in June 1999.

A March 2002 VA progress note shows that the veteran 
complained of frequency of urination and discomfort.  Mild 
vulvar discomfort was noted.  

At her January 2003 hearing before the undersigned, the 
veteran testified that she had received ongoing treatment for 
vaginal problems in service.  She indicated that while her 
original service connection claim had been for vaginal 
problems, she had subsequently been diagnosed with 
endometriosis.  She stated that she had undergone a 
hysterectomy in 1995 due to her endometriosis.  She opined 
that many of the symptoms she experienced during service were 
related to endometriosis.  She contended that she had been 
misdiagnosed in service.  The veteran also contended that her 
service medical records were not complete and that there were 
records from her duty station in Nevada that had not been 
associated with the record.  In the course of her hearing, 
the veteran submitted information on endometriosis and other 
disorders which she had obtained from the Internet.  She also 
submitted updated records from her private physician, which 
include evidence of treatment in January 2003 for a possible 
yeast infection.

II.  Analysis 

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  The exception to this rule is 38 U.S.C.A. § 
5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. § 
3.156(a) (2001).  

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
Federal Circuit noted that new evidence could be sufficient 
to reopen a claim if it could contribute to a more complete 
picture of the circumstances surrounding the origin of a 
veteran's injury or disability, even where it would not be 
enough to convince the Board to grant a claim.

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  

During the pendency of the veteran's appeal, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), was signed into law.  It is codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2002).  The liberalizing provisions of the VCAA 
are applicable to the veteran's claim to reopen.  See Karnas 
v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  

However, nothing in the Act shall be construed to require the 
Secretary to reopen a claim that has been disallowed except 
when new and material evidence is presented or secured, as 
described in 38 U.S.C.A. § 5108.  38 U.S.C. § 5103A(f).

VA has amended its regulations to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits or 
who attempts to reopen a previously denied claim.  
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  
Although the rule is generally effective November 9, 2000, 
the amended definition of new and material evidence, codified 
at 38 C.F.R. § 3.156(a) (2002), is not liberalizing.  It 
applies to any claim to reopen a finally decided claim 
received on or after August 29, 2001.  66 Fed. Reg. 45,620, 
45,629.  It does not apply to the veteran's claim to reopen, 
which was received before that date. 

The evidence received since the RO's April 1996 rating 
decision includes VA outpatient treatment records, private 
treatment records, statements from the veteran and her 
husband, and the veteran's testimony.  A private treatment 
record from April 1985, within one year of the veteran's 
discharge from service, shows treatment for a vaginal 
infection.  The medical treatment records show regular 
treatment for gynecological complaints after the veteran's 
service discharge.  The Board concludes that the treatment 
records viewed as a whole constitute competent medical 
evidence which suggests continuity of symptomatology of the 
veteran's gynecological complaints.  This evidence is neither 
cumulative nor redundant of the evidence previously of record 
and is so significant that it must be considered in order to 
fairly decide the merits of the veteran's claim.  Therefore, 
it is new and material, and the veteran's claim is reopened.


ORDER

New and material evidence having been received, reopening of 
the claim of entitlement to service connection for a 
gynecological disability is granted.




		
	Shane A. Durkin
Veterans Law Judge
	Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

